COURT OF APPEAL, FIRST CIRCUIT
                                             STATE OF LOUISIANA




RE:   Docket Number 2021 -CA -1587




Yvette David Pacaccio, Individually and as agent for
Brendan Joseph David

                       Versus - -
                                                                   21st Judicial District Court
Steven P. Hoover, Melanie P. Hoover, Edwin Hoover, and             Case #:   20200001195
Peggy Hoover                                                       Tangipahoa Parish




On Application for Rehearing filed on 08/ 12/ 2022 by Yvette David Pacaccio, et al
Rehearing -       D `C M ; - Z 1::--)




                                                                                 Elizabeth Wolfe